      Case 2:20-cv-01562-JAM-AC Document 15 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PATRICK BOOTH,                                     No. 2:20-cv-1562 JAM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    GAVIN NEWSOM,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 17, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 12. Plaintiff

23   has not filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed November 17, 2020, are adopted in full; and

28   ////
                                                         1
     Case 2:20-cv-01562-JAM-AC Document 15 Filed 12/22/20 Page 2 of 2


 1          2. Plaintiff’s motion for preliminary injunctive relief, ECF No. 9, is DENIED without
 2   prejudice.
 3
     DATED: December 21, 2020                    /s/ John A. Mendez
 4
                                                 THE HONORABLE JOHN A. MENDEZ
 5                                               UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
